                                             USDC SDNY
UNITED STATES DISTRICT COURT                      MET
SOUTHERN DISTRICT OF . NEW YORK
                                             ELERONICA
                                                     cl;r~
                                             DOC # : _           ·
UNITED STATES OF AMERICA                      DATE FlLE


          -against-                               18 Cr. 357    (RWS)

                                                    SENTENCING
MIGUEL FRANCISCO,                                     OPINION


                             Defendant.

----------------------------------------x

Sweet, D.J.



     On July 23, 2018, Miguel Francisco ("Defendant" or

"Francisco") pleaded guilty, without the benefit of a plea

agreement, to one count of illegally reentering the country in

violation of 8 U.S.C.   §   1326(a) and (b) (2). Based on the

conclusions set forth below, Francisco will be sentenced to 50

months' imprisonment, subject to the scheduled sentencing

hearing on December 6, 2018.



Prior Proceedings



     Francisco was named in a one-count indictment filed in the

Southern District of New York on May 18, 2018. Count One charges

that from at least January 31, 2017, in the Southern District of

                                    1
New York and elsewhere, Francisco, being an alien, unlawfully

entered and was found in the U.S., after having been removed

from the U.S. subsequent sustaining a conviction for the

commission of an aggravated felony, without having obtained the

express consent of the U.S. Attorney General or his successor,

the Secretary for the Department of Homeland Security, to re-

apply for admission, in violation of 8 U.S.C. § 1326(a) and

(b) (2).




     On July 23, 2018, Francisco appeared before the Honorable

James L. Cott and allocuted to his criminal conduct as charged,

without the benefit of a plea agreement.



      Francisco is scheduled to be sentenced on December 6, 2018.



The Sentencing Framework



      In accordance with the      Supreme Court's decision in United

States v.   Booker,   543 U.S.   220   (2005),   and the Second Circuit's

decision in United States v. Crosby, 397 F.3d 103 (2d Cir. 2005),

the sentence to be imposed was reached through consideration of

all of the factors identified in 18 U.S.C.           § 3553(a),   including

the Advisory Guidelines. Thus, the sentence to be imposed here is

the result of a consideration of:

                                       2
       (1)    the nature and circumstances of the offense and the
              history and characteristics of the defendant;

       (2)    the need for the sentence imposed -

              (A)   to reflect the seriousness of the offense, to
                    promote respect for the law, and to provide
                    just punishment for the offense;

              (B)   to afford   adequate   deterrence      to    criminal
                    conduct;

              (C)   to protect the public from further crimes of
                    the defendant; and

              (D)   to   provide   the  defendant   with  needed
                    educational or vocational training, medical
                    care, or other correctional treatment in the
                    most effective manner;

       (3)    the kinds of sentences available;

       ( 4)   the kinds of sentence      and   the    sentencing    range
              established for -

              (A)   the applicable category of offense committed
                    by the applicable category of defendant as set
                    forth in the guidelines .    .,

       (5)    any pertinent policy statement [issued by the
              Sentencing Commission];

       ( 6)   the   need  to  avoid   unwarranted  sentence
              disparities among defendants with similar
              records who have been found guilty of similar
              conduct; and

       (7)    the need to provide restitution to any victims of
              the offense.


18 U.S.C. § 3553(a). A sentencing judge is permitted to find all

the   facts   appropriate   for determining a        sentence,   whether that

sentence is a so-called Guidelines sentence or not.                See Crosby,

                                     3
397 F.3d at 114-15.



The Defendant


     The Court adopts the facts set forth in the Presentence

Investigation Report ("PSR   11
                                  )   with respect to the Defendant's

personal and family history.



The Offense Conduct



     The Court adopts the facts set forth in the PSR with

respect to the offense conduct. These facts are summarized, in

brief form, below.



     The investigation that led to Francisco's indictment was

conducted by a Deportation Officer with the U.S. Department of

Homeland Security's Immigration and Customs Enforcement          ("ICE   11
                                                                              )




     Francisco is a native and citizen of the Dominican

Republic, and has never been a citizen of the U.S. On June 13,

2003, Francisco was convicted in the U.S. District Court for the

Southern District of New York of a felony, namely, conspiracy to

distribute narcotics in violation of 21 U.S.C. § 846. This




                                        4
federal conviction qualified as an "aggravated felony" within

the meaning of 8 U.S.C. § 1326(a) and (b) (2).



     On February 17, 2011, Francisco was removed from the U.S.

based upon a Removal Order issued by a U.S. Immigration Judge on

May 5, 2010. Following his removal to the Dominican Republic,

Francisco never obtained the express consent of the U.S.

Attorney General or the Secretary for the Department of Homeland

Security to re-apply for admission to the U.S.



     On January 31, 2017, during the course of an unrelated

investigation, an interview was conducted of an individual at a

certain location in the Bronx, NY, who identified himself as

"Miguel Francisco." Upon request for a form of identification,

the individual presented a New York State identification card

bearing that name, which included a photograph that matched the

appearance of the interviewee. Based upon a review of

photographs maintained by ICE and other law enforcement

databases known to be of Francisco, and a comparison of those

photographs with the photograph contained on the New York State

identification card, the case agent determined that the

individual pictured on the card was the same Francisco.




                                5
The Relevant Statutory Provisions



        For the offense contained in Count One of the I ndictment ,

to which Herbert pleaded guilty , the maximum term is twenty

years. 8 U.S.C. § 1326(a) and (b) (2) . The offense is a Class C

felony . 18 U.S . C . § 3559 . The maximum fine is $250 , 000 . 18

U. S . C . § 3571(b) . A special assessment of $100 is mandatory. 18

U.S.C . § 3013. The Court may impose a term of supervised release

of not more than three years . 18 U.S.C. § 3583(b) (2) . The

Defendant is eligible for not less than one nor more than five

years' probation because the offense is a Class C felony. 18

U. S.C. § 3561(c) (1). Restitution is not applicab l e in this case .

Id. § 3663 .



The Guidelines



       The 2016 edition of the United States Sentencing Commission

Guidelines Manual , incorporating all Guideline amendments , has

been used in this case for calculation purposes. U.S . S.G.

§ 1B1 . 11 .



       The Guideline for 8 U.S.C. § 1326(a) and (b) (2)     is found in

§2Ll.2 . Pursuant to that Sect i on, the base offense level is

 eight . Id . §2Ll . 2(a) . Because the Defendant was ordered removed

                                    6
from the U.S. after sustaining a conviction for a felony offense

(other than an illegal re-entry offense) for which the sentence

imposed was five years or more, a ten-level enhancement is

applicable.   Id. §2Ll.2 (b) (2) (A). A six-level increase is

likewise warranted because, after the Defendant was ordered

removed from the U.S. for the first time, he engaged in criminal

conduct resulting in a conviction for a felony offense (other

than an illegal re-entry offense) for which the sentence imposed

exceeded one year and one month.      Id. §2Ll. 2 (b) (3) (C). The

Defendant has clearly demonstrated acceptance of responsibility

for the offense, and a two-level sentence reduction pursuant to

§3El.l(a) therefore applies. Also, because the Defendant has

assisted authorities in the investigation or prosecution of the

Defendant's own misconduct by timely notifying authorities of

the intention to enter a plea of guilty, the offense le v el is

decreased by one additional level.      Id. §3El.l(b). Accordingly,

the total offense level is 2 1.



    Based on Francisco's criminal record as detailed in the

PSR, his total criminal history score is six.        Id. §4Al.l(d)

This criminal history score establishes a Criminal History

Category of III.   Id. Ch. 5, Pt. A.




                                  7
     Based on the total offense level of 21 and a Criminal

History Category of III, the Guideline imprisonment range is 46

to 57 months.   Id. As the offense is a Class C felony,   the

Guideline range for a term of supervised release is one to three

years.   Id. §5Dl.2(c). Since the applicable Guideline range is in

Zone D of the Sentencing Table, Francisco is ineligible for

probation. Id. § 5B1.1.



     The fine range for this offense is from $15,000 to

$150,000. Id. §5El.2 (c) (3).



     Costs of prosecution shall be imposed on Defendant as

required by statute. Id. §5El.5. In determining whether to

impose a fine and the amount of such fine, the Court shall

consider, among other factors, the expected costs to the

government of any term of probation, or term of imprisonment and

term of supervised release imposed.   Id.   §5El.2(d) (7) and 18

U.S.C. §3572(a) (6). These costs may include drug and alcohol

treatment, electronic monitoring, and/or contract confinement

costs. The most recent advisory from the Administrative Office

of the U.S. Courts, dated August 1, 2018, provides a daily cost

of $99, a monthly cost of $3,025, and an annual cost of $36,300

for imprisonment.



                                 8
The Remaining Factors of 18 U.S.C. § 3553(a)



     Having engaged in the Guidelines analysis, this Court also

gives due consideration to the remaining factors identified in

18 U.S.C. § 3553(a) to impose a sentence "sufficient, but not

greater than necessary," as is required by the Supreme Court's

decision in Booker, 543 U.S. 220, and the Second Circuit's

decision in Crosby, 397 F.3d 103. In light of the Court's

statutory responsibility "to 'impose a sentence sufficient, but

not greater than necessary' to accomplish the goals of

sentencing," Kimbrough v. United States, 552 U.S. 85, 102    (2007)

(quoting 18 U.S.C. § 3553(a)), having considered the Guidelines

and all of the factors set forth in§ 3553(a), and having

reviewed the PSR, the Court will impose a sentence within the

Guidelines range.



The Sentence



     For the instant offense, Miguel Francisco shall be

sentenced to 50 months' imprisonment. The term of imprisonment

shall not be followed by any term of supervised release.




                                9
     It is further ordered that the Defendant shall pay to the

United States a special assessment of $100, which shall be due

immediately. Because the Defendant does not have the ability to

pay a fine, the fine has been waived in this case.



     The Defendant has been detained without bail since his

arrest, and is not a candidate for voluntary surrender because

of the provisions found in 18 U.S.C.   §   3143(a)(2).



     It is so ordered.



New York, NY
December,:J ,   2018
                                               ROBERT W. SWEET
                                                   U.S.D.J.




                               10
